Citation Nr: 1046110	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2005, 
for the award of entitlement to service connection for traumatic 
arthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to November 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a January 2008 decision, the Board reopened and granted the 
Veteran's claim for entitlement to service connection for left 
knee arthritis.  An initial 10 percent evaluation was assigned, 
effective February 1, 2005.  The Veteran appealed the assigned 10 
percent rating as well as the effective date assigned for his 
service-connected left knee disability.  The issue of entitlement 
to higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran was scheduled to testify at a hearing before the 
Board in May 2010, but cancelled the hearing in April 2010 and 
did not request to be rescheduled. Therefore, the Veteran's 
request for a hearing on his appeal is considered withdrawn and 
no further action is necessary.  38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2010).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a 
left knee disorder was received by the RO in January 1995, more 
than one year following his discharge from service.

2.  In an October 1995 rating decision, the RO denied entitlement 
to service connection for traumatic arthritis of the left knee 
and the Board affirmed that determination that in a March 1997 
decision.  

3.  An unappealed RO rating decision dated in March 1999 reopened 
and denied the Veteran's claim for service connection for left 
knee arthritis.

4.  On February 1, 2005, the Veteran filed a new petition to 
reopen his claim of entitlement to service connection for left 
knee traumatic arthritis.

5.  In a January 2008 decision, the Board reopened and granted 
the Veteran's claim for service connection for left knee 
traumatic arthritis; thereafter, in a January 2008 rating 
decision, the RO effectuated the Board's decision, granting 
service connection for left knee traumatic arthritis and 
assigning a 10 percent evaluation, effective from February 1, 
2005.

6.  Evidence of record does not contain any earlier formal or 
informal claim filed with the RO prior to February 1, 2005, and 
the Veteran has been treated for left knee symptomatology since 
1995.

7.  Left knee traumatic arthritis is manifested by degenerative 
changes, mild effusion, complaints of pain, and limitation of 
motion, to include decreased flexion.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 1, 2005, 
for the award of service connection for left knee arthritis is 
not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee traumatic arthritis were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In a January 2008 rating decision, the RO granted entitlement to 
service connection and assigned an initial 10 percent rating for 
left knee traumatic arthritis, effective February 1, 2005.  The 
Veteran appealed the assignment of the initial rating as well as 
the effective date for that benefit. Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in March 2008 and August 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding VCAA.    

As noted above, the Veteran's claims for an initial rating and 
earlier effective date arise from his disagreement with the 
initial evaluation and effective date assigned following the 
grant of service connection of left knee arthritis.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA treatment records.  The Veteran submitted private treatment 
records as well as written statements discussing his contentions.  

The Veteran was provided with VA medical opinion relating to his 
petition to reopen the claim of entitlement to service connection 
for a left knee disorder in July 2005.  Thereafter, the Veteran 
failed to report for VA examinations scheduled in May and August 
2008 to evaluate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When an examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2010).  In an 
August 2008 Decision Review Officer (DRO) conference report, the 
DRO noted that the Veteran had advised him that he could not 
report for his VA examination in Jackson for long-term health 
reasons.  The Veteran indicated that he would get a report from 
his local VA orthopedic physician and the DRO sent him a joint 
examination report worksheet with a copy of the aforementioned 
conference report.  Thereafter, an October 2008 report of an 
evaluation provided by the Veteran's local VA healthcare provider 
was associated with the record.  Consequently, the Board will 
proceed to evaluate his claims based on the evidence of record.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The Board 
therefore finds that no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to an Earlier Effective Date

The effective date for an award of disability for reopened 
claims, it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400(r) (2010).

The effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400(q)(1)(ii) (2010).

The Court has held that when a claim is reopened, the effective 
date cannot be earlier than the date of the claim to reopen.  
Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham 
v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. 
Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 
8 Vet. App. 332, 340 (1995)) .

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2010).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or a person acting as next friend of the claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (2010).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United 
States Court of Appeals for Veterans Claims (Court) has held that 
an informal claim must be (1) a communication in writing that (2) 
expresses an intent to apply for benefits, and (3) identifies the 
benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate original claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Veteran seeks an effective date earlier than February 1, 
2005, for the grant of service connection for left knee traumatic 
arthritis.

In a January 1995 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the Veteran filed a claim for 
entitlement to service connection for right and left knee 
disorders.  In an October 1995 rating decision, the RO denied 
entitlement to service connection for traumatic arthritis of the 
left knee.  Thereafter, in a March 1997 decision, the Board 
denied entitlement to service connection for traumatic arthritis 
of the left knee.  When a rating decision issued by the RO is 
affirmed by the Board, that determination is considered final. 38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).

In October 1998, the Veteran sought to reopen his claim for 
service connection for left knee arthritis.  A RO rating decision 
dated in March 1999 reopened and denied this matter.  Although 
notified of the March 1999 denial, the Veteran did not initiate 
an appeal of that determination.  The Veteran does not contend 
otherwise.  As such, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

The Veteran next contacted VA on February 1, 2005.  At that time, 
the Veteran filed a petition to reopen his claim for entitlement 
to service connection for left knee arthritis.  In an April 2005 
rating decision, the RO denied reopening the claim and the 
Veteran perfected an appeal for that matter.  In a January 2008 
decision, the Board subsequently reopened and granted the 
Veteran's claim for entitlement to service connection for left 
knee arthritis.  

In a January 2008 rating decision, the RO effectuated the Board's 
grant of service connection and assigned an initial 10 percent 
disability evaluation for the Veteran's left knee arthritis, 
effective from February 1, 2005.

In written statements of record, the Veteran has maintained that 
he suffered from left knee traumatic arthritis for quite some 
time and that 1995 was the more appropriate effective date for 
the grant of service connection.

Considering the facts in this case in light of the above-noted 
legal criteria, the Board finds that the assignment of an 
effective date prior to February 1, 2005, is not warranted for 
the grant of service connection and award of a 10 percent 
disability evaluation for left knee traumatic arthritis.

As noted above, under 38 C.F.R. § 3.400, the effective date for a 
grant of service connection on the basis of the receipt of new 
and material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.

In this case, the date of entitlement precedes the date of the 
reopened claim.  Thus, the date of the reopened claim as the 
later date is the controlling date for the effective date 
assigned under the factual circumstances in this matter.  
Further, the Court has acknowledged that the effective date based 
on an award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  LaLonde v. West, 12 
Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright 
v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than February 
1, 2005, is legally precluded.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.400 (2010).  The Veteran's assertion 
that an earlier effective date in 1995 is warranted for the award 
of service connection for left knee traumatic arthritis is 
legally unsupported.  

There is also no evidence, nor is it otherwise contended, that 
the Veteran filed a claim for benefits between March 1999 and 
February 2005.  The first correspondence received from the 
Veteran following the March 1999 RO decision was his February 1, 
2005, petition to reopen his claim for service connection.

Thus, the Board has determined that there is no basis for the 
assignment of an effective date earlier than February 1, 2005, 
for the grant of service connection and award of a 10 percent 
disability evaluation for left knee traumatic arthritis.  As the 
Board finds that the preponderance of the evidence is against the 
Veteran's earlier effective date claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).

Entitlement to an Increased Evaluation for Left Knee Traumatic 
Arthritis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2010), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In this case, the Veteran was assigned an initial 10 percent 
evaluation for his service-connected left knee traumatic 
arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2010), effective February 1, 2005.  

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003.  
Under Diagnostic Code 5003, the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg).  

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
contemplated when other impairment of the knee, recurrent 
subluxation or lateral instability, is mild.  A 20 percent 
disability evaluation is contemplated when such impairment is 
moderate.  A 30 percent disability evaluation is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Under Diagnostic Code 5260, a 10 percent disability evaluation is 
warranted when flexion of the leg is limited to 45 degrees.  A 20 
percent disability evaluation is warranted when flexion is 
limited to 30 degrees.  A 30 percent disability evaluation is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a 10 percent disability evaluation is 
warranted when extension is limited to 10 degrees.  A 20 percent 
disability evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent disability evaluation is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).  

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5262, a 10 percent disability evaluation is 
warranted for impairment of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent disability evaluation is 
warranted for impairment of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability evaluation is 
warranted for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is assigned for 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.


The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2010).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

A November 2004 left knee MRI report from Southern Bone and Joint 
Specialists listed an impression of limited evaluation due to 
motion, significantly attenuated medial meniscus with tear, small 
joint effusion, and mild degenerative changes of the medial and 
patellofemoral compartments. 

In a December 2004 statement, a private physician, Y.S.F., M.D., 
indicated that the Veteran currently had left knee pain with 
meniscal tear in the medial compartment with a significant 
osteochondral defect.  He further noted that the Veteran's left 
knee pain and other symptoms had increased over time and were now 
affecting his activities of daily living.  

In a July 2005 VA joints examination report, the examiner noted 
that the Veteran had current osteoarthritis changes of the left 
knee as well as indicated that he had not suffered significant 
problems before 1995.  No range of motion findings were provided.  
Indeed, the examination report is want for any physical findings.  

VA treatment records dated from October 2005 to September 2008 
listed an assessment of left knee degenerative joint disease and 
detailed that the Veteran took over the counter pain medications 
as needed.  Findings pertaining to range of motion and/or 
instability of the knee were not included in these records.

In September 2008, the Veteran complained of left knee pain and 
intermittent difficulty during ambulation.  In a September 2008 
addendum report, a VA physician listed an impression of left knee 
pain with osteoarthritis and decreased range of motion, noting 
that the Veteran exhibited a stable knee with decreased flexion 
and antalgic gait.  Left knee X-ray findings were reported as 
joint space loss with no spurring and mild effusion.  In an 
additional October 2008 statement, the VA physician reported that 
the prior evaluation revealed tenderness to palpation of the 
medial joint line, minimal effusion, decreased flexion, stable 
knee joint, antalgic gait favoring the left leg, and complaints 
of pain with any manipulation.  The physician further noted that 
a radiology report discussed findings of mild sclerosis at the 
medial compartment of the knee along with minimal osteophyte 
formation. 

After receiving a 10 percent rating in a January 2008 RO rating 
decision, the Veteran submitted a March 2008 statement, 
requesting a higher evaluation for increased left knee 
symptomatology. 

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to an evaluation in excess of 10 percent 
currently assigned for his left knee traumatic arthritis.

Given the objective medical findings of limitation of left knee 
motion and mild effusion as well as degenerative joint disease 
and mild sclerosis at the medial compartment of the knee along 
with minimal osteophyte formation, and the Veteran's subjective 
complaints of knee pain, pain on motion, and functional 
limitation, the RO has appropriately assigned a 10 percent rating 
for the Veteran's service-connected left knee traumatic 
arthritis.  As no more than a 10 percent rating is assignable 
under Diagnostic Code 5003 for arthritis affecting a major joint, 
the assignment of a rating in excess of 10 percent for the 
service-connected left knee disability under Diagnostic Code 5010 
is not warranted.

At no time during the course of the appeal has the evidence shown 
limitation of motion in the left knee that meets the criteria for 
the assignment of a compensable evaluation under Diagnostic Codes 
5260 or 5261.  Nor has there been a basis for assigning separate 
compensable ratings.  In so finding, the Board completely 
recognizes that the available medical evidence makes it difficult 
to evaluate the Veteran's condition.  However, as also noted, the 
Veteran was provided two opportunities to appear for a 
compensation and pension examination to evaluate the severity of 
his knee disability and he failed to report for those 
examinations.  It also bears noting that the Veteran was afforded 
the chance to submit alternate medical evidence with the 
appropriate rating questions.  

However, to give the Veteran every consideration in connection 
with the matter on appeal, the Board must consider all 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a 
in rating the Veteran's left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  

Competent medical evidence is absent any findings of ankylosis, 
recurrent subluxation or lateral instability, dislocated or 
symptomatic semilunar cartilage, tibia or fibula impairment, or 
genu recurvatum for the assignment of a higher or separate rating 
under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of an evaluation in excess of 10 percent for the 
Veteran's left knee traumatic arthritis based upon any of these 
diagnostic codes is not warranted.

The Board further finds that there is no basis for the assignment 
of a higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 10 percent 
rating properly compensates him for the extent of functional loss 
resulting from symptoms like painful motion and mild effusion.  
In this regard, the Board notes that the October 2008 VA 
evaluation findings detailed objective evidence of pain with 
manipulation, while the December 2004 private physician statement 
noted that increased left knee pain was affecting the Veteran's 
activities of daily living.  Thus, evidence of record does not 
reflect any findings of functional loss greater than that 
contemplated by the currently assigned 10 percent rating.  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeal for entitlement to initial rating in 
excess of 10 percent for left knee traumatic arthritis is not 
warranted.  

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
left knee symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, the clinical evidence of record does not indicate 
that the assignment of any additional increased evaluation is 
warranted.  As the Veteran's statements are inconsistent with the 
evidence of record, the Board does not find the Veteran's 
assertions of increased left knee symptoms to be credible in this 
respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  Thus, evidence 
of increased left knee symptomatology has not been established, 
either through medical evidence or through his statements.

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 10 percent for left 
knee traumatic arthritis must be denied.  The Board has 
considered additional staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar left knee disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  There is simply no objective 
evidence showing that the service-connected left knee disability 
has alone resulted in marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 10 percent 
rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned scheduler evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an effective date prior to February 1, 2005, for 
the award of entitlement to service connection for traumatic 
arthritis of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


